United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2258
                                   ___________

Stephen B. Ray,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
William J. Henderson, Postmaster        *
General, United States Postal Service,  *       [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: May 5, 2000
                             Filed: May 10, 2000
                                 ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Stephen B. Ray appeals following the district court’s1 grant of summary
judgment in favor of defendant Postmaster General in his employment discrimination
action, in which he asserted claims under the Americans with Disabilities Act (ADA),
42 U.S.C. §§ 12101-12213; section 504 of the Rehabilitation Act of 1983, 29 U.S.C.
§§ 701-796i; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17;
and 42 U.S.C. § 1981. After de novo review of the record, see Barge v. Anheuser-

      1
      The Honorable D. Brook Bartlett, late a United States District Judge for the
Western District of Missouri.
Busch, Inc., 87 F.3d 256, 258 (8th Cir. 1996), we conclude the district court did not err
in granting summary judgment to defendant, and we affirm the court’s judgment.

       We agree with the district court that Ray failed to create a triable issue of fact
on his disparate-treatment race discrimination claim, as he presented nothing showing
that the white employees who allegedly received more favorable treatment were
similarly situated in all relevant respects to him. Specifically, Ray did not show that
two white co-workers who sustained shoulder injuries and were then assigned to case
mail--a higher-paying Level 5 position--were actually Level 4 employees, like Ray, and
were subject to work restrictions similar to his. For the same reason, we conclude that
the assertions of Ray and a co-worker, that white limited-duty employees were
assigned to case mail while limited-duty black employees were not, were too
generalized to meet his burden. See Ghane v. West, 148 F.3d 979, 982 (8th Cir. 1998)
(to support claim of pretext in disparate-treatment claim, plaintiff must show he is
similarly situated in all relevant respects to individuals who were treated more
favorably); Nitschke v. McDonnell Douglas Corp., 68 F.3d 249, 252 (8th Cir. 1995)
(comparison to other employees is valid only if employees are similarly situated to
plaintiff); Davenport v. Riverview Gardens Sch. Dist., 30 F.3d 940, 945 (8th Cir. 1994)
(where African-American plaintiff offered no independent evidence of disparate
treatment, his unsubstantiated deposition testimony that similarly situated white
employees were treated more favorably did not create genuine dispute on pretext or
intentional discrimination).

       As to Ray’s discriminatory-discharge claim, again assuming as the district court
did that he established a prima facie case, see Ghane, 148 F.3d at 981 n.3 (prima facie
case elements), we agree with the court that he failed to create a genuine issue of
material fact on whether the Postal Service’s asserted non-discriminatory reason for his
discharge--insubordination and being AWOL from his work assignment--was a pretext
for race discrimination, see Shannon v. Ford Motor Co., 72 F.3d 678, 682 (8th Cir.
1996). We conclude Ray’s suspicions regarding management’s conspiracy to fabricate

                                           -2-
charges against him, even combined with his declaration that three named supervisors
made false charges against him and that his trial testimony would show the necessary
pretext, was insufficient to avoid summary judgment. See Helfter v. United Parcel
Serv., Inc., 115 F.3d 613, 616 (8th Cir. 1997) (conclusory affidavits and deposition
testimony, standing alone, are insufficient to withstand summary judgment motion);
Berg v. Bruce, 112 F.3d 322, 327 (8th Cir. 1997) (affidavits containing general
statements, but not detailed facts about alleged age discrimination, were insufficient to
create material fact as to age animus).

        Finally, we affirm the dismissal of Ray’s Rehabilitation Act claim, which he
withdrew in the district court, see Phelps v. U.S. Fed. Gov’t, 15 F.3d 735, 737 n.2 (8th
Cir.), cert. denied, 511 U.S. 1114 (1994), and the ADA claim, which the district court
dismissed along with the abandoned Rehabilitation Act claim.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-